BIS SELL, J.
The court is ready to determine the matter just submitted. The questions have been given careful consideration. The facts have not been changed much, by the hearing we have had to-day, from the understanding that was reached yesterday.
Now, here are two candidates, Earl G. Leonard and Benjamin F. Clark, who have entered a contest for nomination in the primaries for these district committeemanships. It appears here that neither one of them was engaged in any fraudulent conspiracy of any kind—that they were innocent parties. It appears that for the purpose o-f obtaining signers to petitions, as is customary and as is necessary under the sys*38tem that prevails, the candidates obtained the assistance of somebody to act as a public officer, as a commissioner of deeds, to take about petitions and get them duly signed by a sufficient number of persons to place the candidates’ names on the nominating ballot. Then it appears that irregularities occurred, and whether or not these irregularities were known to anybody connected with any organization it is evident from the reading of section 55a, which provides that a written objection to any petition for the designation of a candidate for party nomination or for election to a party position may be filed with the board or officer with whom the original petition is filed within three days after the filing of such petition, and then if such objection be filed the aggrieved party may have a hearing before the Supreme Court, that there having been no objections filed and the petitions appearing on their face to be regular, whatever fault there may have been in it is the fault of the public officer, whose duty it was to take the acknowledgments regularly and properly. It seems that this commissioner of deeds two days after the period of three days had expired, for some reason or other, filed an affidavit, which for the first time excited in the minds of the commissioners some suspicion, and for that reason they, acting in good faith, have come to the court for advice.
It is the evident intention of the statute to require prompt attention to irregularities, and if there is any cause of complaint it must be urged within three days after the petitions are filed. The law requires all parties to be on the alert, so that questions may be promptly determined. The purpose of this law is to give every man a fair chance, and section 56 goes still further and provides that the court shall, where there have been irregularities on the part of the public officer, go further, and under all the facts and circumstances of any particular case do whatever justice may require.
Now, I do not believe that it is feasible or necessary under all the circumstances of this case, as it appears, for the court to take the further action of ordering, within a reasonable time, the circulation of new petitions; but I shall order the commissioners to file these two petitions, which will place these two candidates on the ballot, and they will have simply the opportunity then to be chosen that the other two men have, and no one can be aggrieved thereby.
Such is the decision of the court.